[Cite as Thevenin v. White Castle Mgt. Co., 2016-Ohio-1235.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Victor A. Thevenin,                                 :

                Plaintiff-Appellant,                :
                                                                    No. 15AP-204
v.                                                  :            (C.P.C. No. 13CV-11789)

White Castle Management Co.,                        :          (REGULAR CALENDAR)

                Defendant-Appellee.                 :



                                           D E C I S I O N

                                    Rendered on March 24, 2016


                On brief: Livorno and Arnett Co., LPA, and Henry A.
                Arnett, for appellant. Argued: Henry A. Arnett

                On brief: Porter, Wright, Morris & Arthur LLP, Diane C.
                Reichwein, and Jamie A. LaPlante, for appellee. Argued:
                Diane C. Reichwein

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Plaintiff-appellant, Victor A. Thevenin, ("appellant") appeals from a final
judgment of the Franklin County Court of Common Pleas that struck portions of his
affidavit and the attached exhibits, and then granted summary judgment to defendant-
appellee, White Castle Management Company ("White Castle"). We conclude that the
trial court erred when it failed to consider appellant's evidence in ruling on White Castle's
motion for summary judgment. Therefore, we reverse.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Appellant worked as a watchman for White Castle for several years until his
termination on May 1, 2013. His job included securing the building by performing hourly
scheduled security checks or rounds of the building and grounds. On November 29, 2012,
No. 15AP-204                                                                                2


appellant sustained a knee injury at work and subsequently filed a claim with the Ohio
Bureau of Workers Compensation ("BWC") for the injury.
          {¶ 3} On December 20, 2012, appellant's doctor referred appellant to an
orthopedist. On January 16, 2013, the orthopedist diagnosed a medial meniscus tear and
restricted appellant from working from December 28, 2012 until March 18, 2013. Two
days later, on January 18, 2013, White Castle informed appellant that he qualified to
participate in their "Modified Duty Off-Site Program" to work at a local non-profit
organization in order to accommodate his work restrictions. White Castle scheduled him
to begin working on January 22, 2013. Appellant then filed a BWC complaint alleging
that White Castle was not respecting his medical restrictions. After receiving a letter from
appellant's doctor removing him from all work, White Castle did not require appellant to
work at the non-profit organization.
          {¶ 4} On February 5, 2013, the BWC wrote a letter to appellant informing him
that the "Self-Insured Complaint Resolution Unit" investigated his complaint and
concluded that "no apparent rules were violated by the employer" and "[t]herefore, the
complaint is invalid."
          {¶ 5} On March 6, 2013, appellant's doctor permitted appellant to return to work
with his "only restriction [being] that he is only to walk 3 hrs. per 8 hr. shift." The doctor
indicated that walking should occur for 3 hours "with breaks." On March 18, 2013,
appellant returned to work and worked a shift with his immediate supervisor in order for
his supervisor to observe the length of time necessary for appellant to complete a round.
A round included an hourly security check of portions of the building.            Appellant's
supervisor recorded an average 34.4 minutes per round.
          {¶ 6}   On March 25, 2013, appellant's supervisor emailed him a work schedule to
accommodate appellant's 3-hour walking restriction. This schedule shortened each of
appellant's shifts to a maximum of 7.75 hours and shortened one shift to 5.5 hours,
reducing appellant's work hours below 40 hours per week. Additionally, the schedule
required appellant to complete 5 rounds within a 4-hour window on each of the nights
when he worked. Prior to his injury, appellant worked 40 hours per week in 5 eight-hour
shifts.
No. 15AP-204                                                                                 3


          {¶ 7} On April 4, 2013, White Castle conducted appellant's performance appraisal
and he received low marks for cooperation with management, but overall met
expectations. On April 8, 2013, appellant's doctor clarified appellant's restrictions by
explaining that appellant's restriction of 3 hours of walking in an 8-hour period meant
that appellant could "walk 30 mins @ a time with a 45 min rest period." White Castle
responded to the doctor's clarification with a letter on April 19, 2013 providing a new
8-hour per day shift with six 30-minute rounds on one day and five 30-minute rounds on
the other four days beginning April 28, 2013. White Castle advised appellant that, if any
issue arose requiring him to violate his medical restrictions he should report it to the
building maintenance department.                 It also informed him, "[a]s with all watchmen,
properly addressing building issues takes precedence."
          {¶ 8} The morning after his April 28, 2013 shift, at 8:08 a.m., appellant sent an
email to his supervisor and a member of the White Castle management team reporting
that he had violated his restrictions. His email explained that because of the sentence in
the April 19, 2013 letter stating, "[b]uilding requirements take precedence,"1 each of his
rounds took 45 minutes, resulting in a total of 4.5 hours of walking during his shift. At
11:47 p.m., on the same day, appellant sent another email to White Castle reminding
White Castle that rounds take longer than 30 minutes and alleging that White Castle
made no effort to accommodate his injury by adjusting the requirements of the rounds or
providing him with a way to complete them faster.
          {¶ 9} On April 29, 2013, a representative from team member services at White
Castle telephoned and notified appellant that he was suspended. Later that day, appellant
prepared a second BWC complaint. On May 1, 2013, a member of management at White
Castle wrote appellant informing him that his employment was terminated because of a
violation of his medical restrictions and insubordination.
          {¶ 10} On October 25, 2013, appellant filed suit in the Franklin County Court of
Common Pleas alleging that White Castle had taken retaliatory and discriminatory action



1   The April 19, 2013 letter used the word "issues" rather than requirements.
No. 15AP-204                                                                              4


against him. Specifically, he alleged that because of his BWC claim, White Castle had
reduced his hours, assigned him to a less desirable shift, and failed to adjust his schedule
to comply with medical work restrictions imposed by his doctor to aid the healing of his
knee injury.
       {¶ 11} On November 14, 2014, White Castle moved for summary judgment and
attached numerous exhibits, including exhibits used during appellant's deposition. On
December 1, 2014, appellant filed a memorandum contra to White Castle's motion for
summary judgment. In opposing White Castle’s summary judgment motion, appellant
filed an affidavit with a 62-page appendix of exhibits and a table of contents for the
exhibits. The affidavit read, in pertinent part:
               Victor Thevenin, the Plaintiff in Case # 2013-CV-017789,
               being first duly sworn, states as follows.

               1. This affidavit is based upon his personal knowledge and he
               is competent to testify to the matters stated herein. Attached
               to this affidavit is an appendix with true and accurate copies
               of documents relating to Plaintiff’s employment with White
               Castle.

The appendix contained 26 documents that appear in the record before this court.
       {¶ 12} On December 15, 2014, White Castle moved to strike the table of contents
and every document in the appendix because they were "unsworn, uncertified, and
unauthenticated by Plaintiff." Additionally, White Castle moved to strike paragraphs 3-5,
8-21, and 23 of the affidavit itself on the grounds that they "contain inadmissible evidence
and/or describe (often argumentatively) unsworn and uncertified documents." White
Castle also sought to strike pages 5-7 of the affidavit because they contain "unsworn
descriptions of the various documents in the 'appendix' to Plaintiff's Affidavit."
       {¶ 13} On December 29, 2014, appellant opposed the motion to strike, arguing that
he had sworn that he had personal knowledge, was competent to testify, and that he had
attached copies of all relevant documents to the affidavit with a statement that the copies
were true copies. On December 31, 2014 White Castle replied, arguing that when the facts
indicate a lack of personal knowledge on the part of an affiant, a conclusory averment
does not suffice.
No. 15AP-204                                                                              5


      {¶ 14} On February 24, 2015, the trial court granted White Castle’s motion to
strike and, based on the record that existed after striking appellant's evidence, granted
White Castle’s motion for summary judgment. Appellant filed a timely appeal.
II. ASSIGNMENTS OF ERROR
      {¶ 15} Appellant assigned two errors for our review:
             ASSIGNMENT OF ERROR NO. 1

             The Court of Common Pleas erred by granting Defendant
             White Castle Management Co.’s Motion to Strike Portions of
             Plaintiff Victor Thevenin’s Affidavit Submitted in Support of
             His Memorandum Contra to Defendant’s Motion for
             Summary Judgment Filed on December 15, 2014.

             ASSIGNMENT OF ERROR NO. 2

             The Court of Common Pleas erred by granting Defendant
             White Castle Management Co.’s Motion for Summary
             Judgment Filed on November 14, 2014.

III. DISCUSSION
      A. First Assignment of Error – Whether the Trial Court Properly
      Struck Portions of Appellant's Affidavit and All Records Attached
      to It

      {¶ 16} By his first assignment of error, appellant contends that the trial court erred
in granting White Castle's motion to strike portions of his affidavit and the appendix
documents that he submitted in support of his memorandum contra to White Castle's
motion for summary judgment. We agree.
      {¶ 17} We review discovery issues on appeal under an abuse of discretion
standard. Jacobs v. Jones, 10th Dist. No. 10AP-930, 2011-Ohio-3313, ¶ 55, citing State ex
rel. Keller v. Columbus, 164 Ohio App.3d 648, 2005-Ohio-6500, ¶ 39 (10th Dist.), citing
State ex rel. The V Cos. v. Marshall, 81 Ohio St.3d 467, 469 (1998). With regards to
whether the trial court erred by striking portions of an affidavit on summary judgment we
have previously held that:
             The decision to admit or exclude evidence, including affidavit
             testimony, is subject to review under an abuse of discretion
             standard, and absent a clear showing that the court abused its
             discretion in a manner that materially prejudices a party, we
No. 15AP-204                                                                                  6


              will not disturb the trial court's ruling. Boggs v. The Scotts
              Co., 10th Dist. No. 04AP-425, 2005-Ohio-1264, ¶ 35, citing
              Sidenstricker v. Miller Pavement Maintenance, Inc., 158 Ohio
              App.3d 356, 2004-Ohio-4653, ¶ 23, 815 N.E.2d 736, and
              Krischbaum v. Dillon (1991), 58 Ohio St.3d 58, 65, 567 N.E.2d
              1291; Asset Acceptance, L.L.C. v. Rees, 10th Dist. No. 05AP-
              388, 2006-Ohio-794, ¶ 10. An abuse of discretion connotes
              more than an error of law or judgment; it implies that the
              court's attitude is unreasonable, arbitrary or unconscionable.
              Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219.

Carter v. U-Haul Internatl., 10th Dist. No. 09AP-310, 2009-Ohio-5358, ¶ 9.
       {¶ 18} In its decision, the trial court stated, "Plaintiff filed a four-page affidavit in
conjunction with his Memorandum Contra, to which he attached a 3-page 'Appendix'
referencing several documents."       The trial court continued, "The affidavit does not
identify how many documents are encompassed by the Appendix, nor does it 'specifically
identify any documents by exhibit letter or number' " (quoting Huntington Natl. Bank v.
Legard, 9th Dist. No. 03CAo08285, 2004-Ohio-323, ¶ 9).                The trial court further
remarked that, "[p]laintiff cannot authenticate any documents listed in the Appendix that
were sent to or received by Plaintiff in the course of his employment with White Castle,
unless he personally created the documents, he was the custodian of the documents, or he
was required to maintain the documents as a part of his job duties." Further, "[e]ven if
Plaintiff could establish personal knowledge of the documents listed in the Appendix, he
failed to properly attach the documents to, and reference them within, the body of the
actual affidavit as required by Civ. R. 56(E)." The trial court concluded, "Plaintiff * * * did
not in fact attach all 62 pages of the documents to the affidavit. Plaintiff attached what he
refers to as 'just…a table of contents.' " (Emphasis sic.)
       {¶ 19} Civ.R. 56(C) provides, as follows:
              Summary judgment shall be rendered forthwith if the
              pleadings, depositions, answers to interrogatories, written
              admissions, affidavits, transcripts of evidence, and written
              stipulations of fact, if any, timely filed in the action, show that
              there is no genuine issue as to any material fact and that the
              moving party is entitled to judgment as a matter of law.

       {¶ 20} The trial court can consider documents other than those of the type listed in
Civ.R. 56(C), even if not properly introduced, if there is no objection. Open Container,
No. 15AP-204                                                                            7


Ltd. v. CB Richard Ellis, Inc., 10th Dist. No. 14AP-133, 2015-Ohio-85, ¶ 11. However,
"[t]he proper procedure for introducing evidentiary matter of a type not listed in Civ.R.
56(C) is to incorporate the material by reference into a properly framed affidavit."
Gabriel v. Ohio State Univ. Med. Ctr., 10th Dist. No. 14AP-870, 2015-Ohio-2661, ¶ 23.
Civ.R. 56(E) provides, as follows:
               Supporting and opposing affidavits shall be made on personal
               knowledge, shall set forth such facts as would be admissible in
               evidence, and shall show affirmatively that the affiant is
               competent to testify to the matters stated in the affidavit.
               Sworn or certified copies of all papers or parts of papers
               referred to in an affidavit shall be attached to or served with
               the affidavit.

       {¶ 21} Additionally, this court has stated in Guernsey Bank v. Milano Sports Ents.,
177 Ohio App.3d 314, 2008-Ohio-2420, ¶ 59 (10th Dist.), as follows:
               When ruling upon a motion for summary judgment, a trial
               court only considers admissible evidence. Tokles & Son, Inc.
               v. Midwestern Indemn. Co. (1992), 65 Ohio St.3d 621, 631, fn.
               4, ("Only facts which would be admissible in evidence can be
               * * * relied upon by the trial court when ruling upon a motion
               for summary judgment."); Nationwide Life Ins. Co. v.
               Kallberg, Lorain App. No. 06CA008968, 2007-Ohio-2041, at
               ¶ 20; Molnar v. Klammer, Lake App. No. 2004 L 072 CA,
               2005-Ohio-6905, at ¶ 65; Brady-Fray v. Toledo Edison Co.,
               Lucas App. No. L-02-1260, 2003-Ohio-3422, at ¶ 30.

       {¶ 22} If materials are properly submitted, the Supreme Court of Ohio has held
that it is reversible error for the trial court to fail to consider them:
               Civ.R. 56(C) places a mandatory duty on a trial court to
               thoroughly examine all appropriate materials filed by the
               parties before ruling on a motion for summary judgment. The
               failure of a trial court to comply with this requirement
               constitutes reversible error.

Murphy v. Reynoldsburg, 65 Ohio St.3d 356 (1992), syllabus.

       {¶ 23} In this case, the record before us is not consistent with the trial court’s
conclusion that appellant failed to properly attach documents to his affidavit in response
to White Castle’s motion for summary judgment. Appellant's affidavit was attached to his
memorandum contra White Castle's motion for summary judgment along with a table of
No. 15AP-204                                                                              8


contents and all 62 pages of appendix documents. Moreover, appellant described the
documents as "true and accurate copies of documents relating to Plaintiff’s employment
with White Castle," and throughout his affidavit referred to the appendix materials by
appendix page number in almost every numbered paragraph of the affidavit itself. The
pages of appellant's appendix are numbered 1 through 62. The affidavit mentions each
page of the appendix specifically, except for pages 12 through 17. Pages 12 through 17 are
attached pages to appellant's SI-28 (BWC-7228) form that contains his handwritten
complaint to BWC, and includes the notation, "see attachments" under the section
entitled, "[p]lease state your concern below and attach supporting documents as needed."
Appellant stated in his affidavit that the affidavit is based on his personal knowledge and
that the documents contained in the exhibit are "true and accurate copies of documents
relating to Plaintiff’s employment with White Castle." Throughout his affidavit, appellant
referred to the documents in the appendix with wording such as, "shows that,"
"indicating," and "was indicated."    Moreover, some of the documents in appellant's
appendix also appeared in White Castle’s exhibits, such as appellant's email to White
Castle on April 28, 2013 at 11:48 p.m., and doctor reports.         Because the appendix
documents were included with appellant's affidavit, the trial court abused its discretion
and erred when it granted White Castle's motion to strike.
       {¶ 24} Nevertheless, White Castle argues that the trial court did not err in striking
the documents and portions of appellant's affidavit because appellant is not able to
properly authenticate the documents attached to his affidavit. We disagree.
       {¶ 25} Authenticity can be established by any "evidence sufficient to support a
finding that the matter in question is what its proponent claims." Evid.R. 901(A). Evid.R.
901(B)(1) provides that testimony by a witness with knowledge is an example of
establishing authenticity. We recognize that "[i]f the affiant[] lacks personal knowledge of
the records attached to his or her affidavit, the affiant has not properly authenticated the
records." Thompson v. Hayes, 10th Dist. No. 05AP-476, 2006-Ohio-6000, ¶ 105, citing
Burton v. Triplett, 10th Dist. No. 01AP-357, 2002-Ohio-580. However, it is apparent
from the face of many of the documents attached to the appellant's affidavit that appellant
was the author or original recipient of the document in question. Thus, appellant could
authenticate documents he prepared or received.
No. 15AP-204                                                                                           9


        {¶ 26} Moreover, because the trial court mistakenly believed that appellant failed
to attach the documents at issue to his affidavit, the trial court did not review the
documents. Without reviewing the documents, the trial court could not assess whether
they were properly authenticated by appellant. Therefore, the trial court abused its
discretion when it granted White Castle's motion to strike portions of appellant's affidavit
based upon the appellant's purported inability to authenticate documents in the
appendix.2
        {¶ 27} Finally, White Castle argues that the trial court properly struck appellant's
affidavit because it was self-serving. (White Castle’s brief, at 22.) The Supreme Court of
Ohio has recognized that a "sham affidavit" that contradicts former deposition testimony
cannot create a genuine issue of fact sufficient to defeat a motion for summary judgment
without an explanation. Pettiford v. Aggarwal, 126 Ohio St.3d 413, 2010-Ohio-3237, ¶ 1,
fn. 1, syllabus; Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, paragraph three of the
syllabus. This court has also recognized that "unsupported and self-serving assertions" in
an affidavit that amount to "nothing more than bare contradictions of the evidence
offered by the moving party" can be insufficient to withstand summary judgment. White
v. Sears, 10th Dist. No. 10AP-294, 2011-Ohio-204, ¶ 8, quoting Bell v. Beightler, 10th
Dist. No. 02AP-569, 2003-Ohio-88, ¶ 33. Here, however, appellant's affidavit is neither a
"sham affidavit" nor is it completely unsupported.                The appendix documents were
included because they allegedly support statements in appellant's affidavit. It is also
apparent that appellant has first hand knowledge of at least many of the events that form
the basis of his legal claims.          Therefore, we reject White Castle's contention that
appellant's affidavit should be stricken because it is self-serving.
        {¶ 28} For the foregoing reasons, we sustain appellant's first assignment of error,
finding that the trial court erred when it granted White Castle’s motion to strike the
appendix and portions of appellant's affidavit.




2 We also note that some of the documents attached to appellant's affidavit were exhibits used during his
deposition, which were part of the record before the trial court.
No. 15AP-204                                                                              10


         B. Second Assignment of Error–Whether Trial Court Should
         have Granted White Castle's Motion for Summary Judgment

         {¶ 29} By his second assignment of error, appellant contends that the trial court
erred in granting White Castle's motion for summary judgment. We agree.
         {¶ 30} In granting White Castle's motion for summary judgment, the trial court did
not consider the 62 pages of documents appellant attached to his affidavit. We have
already determined that the trial court erred in striking the appendix attached to
appellant's affidavit and portions of the affidavit. The Supreme Court of Ohio held in
Murphy that, if evidentiary materials are properly submitted by the nonmoving party in
opposition to a motion for summary judgment, the trial court errs if it grants summary
judgment without considering the evidentiary material. See Murphy at syllabus; Civ.R.
56(C).    Thus, the trial court erred in granting White Castle's motion for summary
judgment without considering appellant's evidentiary materials.          Appellant's second
assignment of error is sustained.
IV. CONCLUSION
         {¶ 31} Having sustained appellant's two assignments of error, we reverse the
judgment of the Franklin County Court of Common Pleas and remand this cause for
further proceedings in accordance with law and consistent with this decision.
                                                      Judgment reversed; cause remanded.

                            SADLER and BRUNNER, JJ., concur.


BRUNNER, J., concurring.
I. Introduction
         {¶ 32} I concur with the decision of the majority but write separately to expand the
majority's discussion on discovery and the substantive issues relating to the trial court's
granting of summary judgment, since our review is de novo.
         {¶ 33} Consistent with the majority's decision, I concur that the trial courterred
when it determined that Thevenin had failed to attach or incorporate the documents
No. 15AP-204                                                                                            11


referenced and identified in his affidavit.3 Consistent with the majority, I also agree that
the trial court erred in striking and failing to consider the affidavit appendix as well as the
portions of the affidavit that referenced those materials.                    Based on Murphy v.
Reynoldsburg, 65 Ohio St.3d 356 (1992), syllabus, construing Civ.R. 56(C), if materials
are properly submitted it is per se error for the trial court to fail to consider them. The
majority has sustained both assignments of error for these reasons, and I concur with
these reasons.
        {¶ 34} However, I would not stop there. On behalf of the trial court, the visiting
judge went beyond an apparent mistake of circumstances (in that the copy of Thevenin's
affidavit he reviewed did not contain the referenced exhibits). The trial court concluded as
a matter of law that, even if the documents attached to Thevenin's affidavit were available,
much, if not all of them, were subject to exclusion on an evidentiary review for lack of
personal knowledge. This should not go unaddressed.
II. Discovery Issues
        {¶ 35} As noted by the majority, discovery issues on appeal are reviewed under an
abuse of discretion standard. Jacobs v. Jones, 10th Dist. No. 10AP-930, 2011-Ohio-3313,
¶ 55, citing State ex rel. Keller v. Columbus, 164 Ohio App.3d 648, 2005-Ohio-6500, 39,
citing State ex rel. The V Cos. v. Marshall, 81 Ohio St.3d 467, 469 (1998). The majority
quotes Carter v. U-Haul Internatl., 10th Dist. No. 09AP-310, 2009-Ohio-5358, ¶ 9 in
addition to Murphy in finding that the trial court abused its discretion in striking
Thevenin's affidavit.
        {¶ 36} While the trial court apparently did not examine the documents in question,
(since, in the copy of Thevenin's affidavit reviewed by the trial court, they were not
attached to the affidavit), to hold that the affidavit and its accompanying documents were
not based on personal knowledge without having reviewed these documents in the
context of Thevenin's affidavit is unreasonable, arbitrary and unconscionable and an
abuse of discretion that should be reversed on that basis. Carter.


3Although the caption of the order incorrectly indicates that it was issued by Judge Timothy S. Horton (who
was, at the time the order was issued, a judge on this court of appeals); the signature page of the order
correctly reflects that the trial judge who issued the order was Judge John P. Bessey.
No. 15AP-204                                                                           12


      {¶ 37} In Bush v. Dictaphone Corp., 10th Dist. No. 00AP-1117, 2003-Ohio-883,
¶ 72-73, this court considered the contention that an affiant lacked personal knowledge in
the context of a challenge to the personal knowledge of representatives of an employer in
an employment dispute and held:
             Evid.R. 602 requires lay witnesses to have personal
             knowledge of the matters about which they testify. Similarly,
             Civ.R. 56(E) requires that affidavits filed in support of or in
             opposition to summary judgment must be made on personal
             knowledge. State ex rel Cassels v. Dayton City School Dist.
             Bd. of Edn. (1994), 69 Ohio St.3d 217, 223, 1994-Ohio-92, 631
             N.E.2d 150. "Personal knowledge" has been defined as
             "knowledge gained through firsthand observation or
             experience, as distinguished from a belief based on what
             someone else has said." Black's Law Dictionary (7
             Ed.Rev.1999) 877. In Brannon v. Rinzler (1991), 77 Ohio
             App.3d 749, 756, 603 N.E.2d 1049, the court defined
             "personal knowledge" as "knowledge of the truth in regard to
             a particular fact or allegation, which is original, and does not
             depend on information or hearsay. * * *" An affidavit without
             an averment of personal knowledge must demonstrate
             personal knowledge specifically. Equitable Assurance Corp. v.
             Kuss Corp. (1984), 17 Ohio App.3d 136, 138, 17 Ohio B. 235,
             477 N.E.2d 1193.

             [I]t has been held that, personal knowledge may also be
             inferred from the contents of an affidavit. Beneficial
             Mortgage Co. v. Grover (June 2, 1983), Seneca App. No. 13-
             82-41, 1983 Ohio App. LEXIS 13383. In that case, the court
             inferred than an affiant had personal knowledge of the facts
             contained in his affidavit where he stated that he was the
             manager of the bank that issued the note in question, that he
             had direct supervision of payments on the note and custody of
             all records respecting it, and where his signature appeared on
             the note as a witness.

             [W]e find that personal knowledge may be inferred from the
             contents of the challenged affidavits.

             In our view, the nature of the facts contained within these
             affidavits, together with the identity of the affiants and their
             admitted involvement in the employment actions taken
             against plaintiff, creates a reasonable inference that the
             affiants had personal knowledge of the facts contained
             therein. Accordingly, we conclude that personal knowledge
No. 15AP-204                                                                             13


               may be inferred from the contents of the affidavits, and the
               trial court did not err in considering them in deciding the
               motion for summary judgment.
Bush at 72-75. In Bush, we inferred personal knowledge from the facts and circumstances
contained in the affidavits of the individuals who made them.
       {¶ 38} Thevenin is more than an employee in a company whose testimony is
offered to defend the company's position in litigation. He is a party to this litigation. He
knows what he knew leading up to the litigation, and as discovery proceeded, he learned
more. That he learned it through documents produced by the company does not diminish
his personal knowledge. Throughout Thevenin's affidavit, he referred to the various
documents in the affidavit's appendix in making his case for the existence of a material
issue of fact in opposition to summary judgment. To the extent as a lay person he has
drawn conclusions, the trial court is free to disregard, since Civ.R. 56 concerns material
issues of fact. Civ.R. 56.
       {¶ 39} I would also consider our decision in Home S & L., Co. v. Eichenberger,
10th Dist. No. 12AP-1, 2012-Ohio-5662, ¶ 18-19, and note that, unlike the affiant in
Eichenberger who could provide documents that supported the fact that his payments
increased, but did not have personal knowledge to set forth the reason why, Thevenin
provides documents that he and his counsel obtained in discovery and relates them to
what he personally knows.
       {¶ 40} I would contrast Thevenin's affidavit to one reviewed in Fischer v. Sciotto,
10th Dist. No. 95APE04-4901 (Oct. 24, 1995), wherein the affidavit contradicted previous
testimony, creating a new argument or cause of action. In that case, the appellant
contradicted his previous testimony, offering that he observed in documents produced in
discovery that handwritten notes had been made on the back of his resume by his
employer. For the first time, in opposing summary judgment, he claimed that this fact
created an employment contract with his employer. We reiterated our holding in an
earlier decision that, where "an affidavit squarely conflicts with an affiant's prior
statement, it would be unjust to consider the affidavit absent an explanation for the
No. 15AP-204                                                                                              14


discrepancy." Id. at 8, citing Jones v. Hoisington, 10th Dist. No. 87AP-570,
(Feb. 2, 1988).4
        {¶ 41} As to the documents attached to Thevenin's affidavit, the majority discussed
to some degree the viability of documents attached to and referenced in Thevenin's
affidavit under the requirements of Civ.R. 56(C). But the majority did not discuss the
discovery associated with the trial court's decision to strike Thevenin's affidavit for both
procedural and substantive reasons.
        {¶ 42} Having discussed the issue of personal knowledge, there remains the issue
of documents identified in Thevenin's affidavit that were neither authored nor received by
him other than in the litigation and which were not found elsewhere in the trial court
record. They are (1) an October 1999 description of a watchman job from the Porcelain
Steel Buildings Company, (2) a chart of other watchmen employed by White Castle
showing dates of hire, disciplinary actions, and overall performance appraisals for 2010-
12, (3) a February 1, 2013, response to Thevenin's Ohio Bureau of Workers' Compensation
("BWC") complaint from KKSG & Associates, Inc., a workers' compensation claims and
actuarial services company authorized to respond on behalf of White Castle, (4) a May 14,
2013, response to Thevenin's BWC complaint from KKSG & Associates, Inc., a workers'
compensation claims and actuarial services company authorized to respond on behalf of
White Castle, and (5) a July 16, 2013, notice from Thevenin's attorney to a member of
White Castle's management that the termination and events leading up to it violate R.C.
4123.90.
        {¶ 43} The record indicates that the first four of the five documents listed above
were available to Thevenin in responding to summary judgment, because his counsel
received them in discovery from White Castle. This poses a problem for White Castle's
suggestion that these records may not be authentic. The trial court recognized that the
mere receipt of a document in discovery does not automatically render it admissible.


4 The discrepancy was explained by stating that appellant could not possibly remember every detail of every

conversation he had with his employer's representative. "Appellant stated that at the time of his deposition,
he was unaware a written agreement existed and only became aware of it after the document was produced
in January 1995." Fischer at 8-9.
No. 15AP-204                                                                             15


However, Civ.R. 26(E)(2) imposes a duty to supplement discovery responses that a party
"knows or later learns" are "incorrect." When a party that is either the creator or
custodian of a document surrendered in discovery (as White Castle apparently is for these
documents), Civ.R. 26 requires that if it is "incorrect" (not a true and accurate copy),
supplemental, correct discovery must be provided. Thus, there is a lack of consistency in
White Castle's suggestion that the documents in question may not be authentic while
simultaneously not supplementing discovery responses with true and accurate copies.
       {¶ 44} Thevenin, in his affidavit, did not specify how he, personally, came into
possession of these documents, but he did specify that, they were "true and accurate
copies of documents relating to Plaintiff's employment with White Castle" and his
affidavit testimony clearly indicates that he has reviewed these documents and
understands them. ( Thevenin Affidavit, 1.)
       {¶ 45} The approach taken by White Castle in asking the trial court to strike
documents it produced in discovery, based on a talismanic assertion that the affiant does
not have personal knowledge about them (when they in fact concern the affiant's
employment with White Castle) is not helpful to the efficient administration of justice.
The goal of a motion for summary judgment is to narrow the issues in a case to determine
which, if any, should go to trial. " 'The purpose of summary judgment is not to try issues
of fact, but is, rather, to determine whether triable issues of fact exist.' " State ex rel.
Anderson v. The Village of Obetz, 10th Dist. No. 06AP-1030, 2008-Ohio-4064, ¶ 64,
quoting Lakota Local School Dist. Bd. of Edn. v. Brickner, 108 Ohio App.3d 637, 643
(1996) (citations omitted.)
       {¶ 46} The fact that Thevenin's affidavit did not specifically state that he or his
counsel received the documents in the appendix of his affidavit in discovery should not
signal the death knell to Thevenin's attempt to satisfy his reciprocal burden under
Civ.R. 56 to produce evidence in response to a motion for summary judgment for
demonstrating that a material issue of fact exists for trial. See Dresher v. Burt, 75 Ohio
St.3d 280, 293 (1996); Lundeen v. Graff, 10th Dist. No. 15AP-32, 2015-Ohio-4462,¶ 11.
Relying on the role of both counsel who are obligated to observe the rules of discovery,
(see also Ohio v. Crofters, Inc., 75 F.R.D. 12, 21 (Colo. 1977), aff'd, Ohio v. Arthur
Andersen & Co., 570 F.2d 1370 (10th Cir.1978), cert. denied, Arthur Andersen & Co. v.
No. 15AP-204                                                                                                   16


Ohio, 439 U.S. 833, (1978)), the trial court could rely on the documents' authenticity
based on the discovery rules presented in Civ.R. 26, absent evidence that Thevenin has
not been truthful in his affidavit. Implicit in this is the understanding that Thevenin
would have received the documents referenced in his affidavit from his counsel as his
counsel received them from White Castle's counsel in discovery.
        {¶ 47} Thevenin is the individual, the employee, involved in this dispute
concerning White Castle's termination of his employment. He is therefore competent to
testify that the exhibits produced by White Castle in response to the rules of discovery in
the dispute that is at the heart of his claim are true and accurate as to the form in which he
received them. Moreover, Thevenin specifically stated in his affidavit, "This affidavit is
based upon his personal knowledge" and that the documents in the appendix are "true
and accurate copies of documents relating to Plaintiff's employment with White Castle."
(Thevenin Affidavit, 1.)
        {¶ 48} Finally, White Castle is not arguing that the documents used by Thevenin
are not the most accurate or up-to-date version of such documents.5 White Castle is
simply attempting to have the trial court's judgment affirmed excluding Thevenin's
affidavit so as to expeditiously defeat Thevenin's claims through summary judgment
rather than through fully aired and adjudicated claims. This is not consistent with the
stated purpose of summary judgment. Anderson at 64; see also Welco Industries, Inc. v.
Applied Cos., 67 Ohio St.3d 344, 346 (1993), citing Murphy, stating that "'[t]rial courts
should award summary judgment with caution, being careful to resolve doubts and
construe evidence in favor of the nonmoving party."




5 Even in such as case, whether stale documents are excluded depends on other evidence in the case.
Federated Mgt. Co. v. Coopers & Lybrand, 137 Ohio App.3d 366, 396-97, (10th Dist.2000), "Appellee
contends the trial court's order should be affirmed because the prospectus was stale and superseded, was
contradicted by subsequent disclosures and was not justifiably relied upon by appellants. Appellants
contend there is evidence disputing appellee's contentions. * * * Here, there was evidence that appellants
actually relied on the prospectus when making after-market purchases. * * * Construing the evidence most
strongly in favor of appellants, * * * the trial court erred in barring all claims * * * on the basis a reasonable
juror could not conclude the information contained in the prospectus was material."
No. 15AP-204                                                                           17


III. De Novo Review of Summary Judgment
      {¶ 49} Additionally going beyond the majority's rationale, I would substantively
examine whether summary judgment was appropriate. When reviewing a trial court's
decision on summary judgment, our review is de novo, and we therefore apply the same
standards as the trial court. Westfield Ins. Co. v. Hunter, 128 Ohio St.3d 540, 2011-Ohio-
1818, ¶ 12; Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio St.3d 314, 2002-Ohio-
2220, ¶ 24. Because of this de novo review, I would find that there exists a genuine issue
of material fact as to whether "a causal link existed between" Thevenin's BWC activities
and his suspension and firing. White v. Mount Carmel Med. Ctr., 150 Ohio App.3d 316,
2002-Ohio-6446, ¶ 37.
      {¶ 50} The essence of Thevenin's case is retaliatory discharge under R.C. 4123.90
which provides in relevant part:
             No employer shall discharge, demote, reassign, or take any
             punitive action against any employee because the employee
             filed a claim or instituted, pursued or testified in any
             proceedings under the workers' compensation act for an
             injury or occupational disease which occurred in the course of
             and arising out of his employment with that employer.
      {¶ 51} We have previously explained the burdens upon the parties and the process
a court must employ when considering such claims:
             To support a claim for retaliatory discharge, a plaintiff must
             show that: (1) she engaged in a protected activity; (2) she was
             the subject of an adverse employment action; and (3) a causal
             link existed between the protected activity and the adverse
             action. See Chandler v. Empire Chem., Inc., Midwest Rubber
             Custom Mixing Div. (1994), 99 Ohio App.3d 396, 650 N.E.2d
             950, citing Jackson v. RKO Bottlers of Toledo, Inc. (C.A.6,
             1984), 743 F.2d 370, 375. If the plaintiff meets her initial
             burden in establishing a prima facie case, then the burden
             shifts to the defendant to give a legitimate nondiscriminatory
             reason for the action. See id., citing Burrus v. United Tel. Co.
             (C.A.10, 1982), 683 F.2d 339, 343. If the defendant gives a
             nondiscriminatory reason, then the plaintiff must show that
             the articulated reason was only a pretext for the adverse
             action. See id. This court has applied the foregoing analysis to
             R.C. 4123.90 claims. Oliver v. Wal-Mart Stores, Inc., Franklin
             App. No. 02AP-229, 2002 Ohio 5005; Sidenstricker [v. Miller
No. 15AP-204                                                                              18


              Pavement Maintenance, Inc., 10th Dist. No. 00AP-1146, (Oct.
              25, 2001).]
Id. at ¶37. Notwithstanding the burden shifting framework through which a court
evaluates the merits of retaliation cases, as the movant seeking summary judgment, White
Castle retains the burden to show that there is "no genuine issue of material fact and,
when construing the evidence most strongly in favor of the nonmoving party, reasonable
minds can only conclude that the moving party is entitled to judgment as a matter of law."
Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, ¶ 10.
       {¶ 52} The burden of showing that no genuine issue of material fact exists falls
upon the party who files for summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 294,
(1996). Byrd at 12; see also e.g., Esber Beverage Co. v. Labatt United States Operating
Co., L.L.C., 138 Ohio St.3d 71, 2013-Ohio-4544, ¶ 9. The Supreme Court of Ohio has also
discussed in detail the relative burdens of the movant and nonmovant:
              [A] party seeking summary judgment, on the ground that the
              nonmoving party cannot prove its case, bears the initial
              burden of informing the trial court of the basis for the motion,
              and identifying those portions of the record which
              demonstrate the absence of a genuine issue of material fact on
              the essential element(s) of the nonmoving party's claims. The
              moving party cannot discharge its initial burden under Civ.R.
              56 simply by making a conclusory assertion that the
              nonmoving party has no evidence to prove its case. Rather,
              the moving party must be able to specifically point to some
              evidence of the type listed in Civ.R. 56(C) which affirmatively
              demonstrates that the nonmoving party has no evidence to
              support the nonmoving party's claims. If the moving party
              fails to satisfy its initial burden, the motion for summary
              judgment must be denied. However, if the moving party has
              satisfied its initial burden, the nonmoving party then has a
              reciprocal burden outlined in Civ.R. 56(E) to set forth specific
              facts showing that there is a genuine issue for trial and, if the
              nonmovant does not so respond, summary judgment, if
              appropriate, shall be entered against the nonmoving party.
Dresher at 293. In deciding summary judgment, the trial court must give the nonmoving
party "the benefit of all favorable inferences when evidence is reviewed for the existence of
genuine issues of material facts." Byrd at 25.
No. 15AP-204                                                                                               19


        {¶ 53} There is no question that Thevenin engaged in protected activity when he
pursued a BWC claim with his self-insured employer, White Castle. See e.g., Roseborough
v. N.L. Industries, 10 Ohio St.3d 142 (1984), syllabus. There is also no question that
Thevenin engaged in additional protected activity when he filed BWC complaints as he
did on January 27 and April 29, 2013.6 Nor is there any doubt that Thevenin was the
subject of adverse employment action when he was fired on May 1, 2013. Thus, the issues
that remain are whether there was a causal link between the protected activity and firing,
whether, if there was, White Castle nonetheless had a nondiscriminatory reason to fire
Thevenin, and whether, even if White Castle had a nondiscriminatory reason, that reason
was merely a pretext. In addition, because this case is a summary judgment case,
overlying the claim analysis, there is the question of whether White Castle has shown that
it is entitled to judgment as a matter of law in the absence of genuine issues of material
fact based on the record that exists after the proper disposition of the motion to strike.
        {¶ 54} I would conclude that the record, when drawing all inferences in favor of
Thevenin, presents material factual issues for a jury about White Castle's treatment of
Thevenin with regard to his injury and his BWC claim and complaints. For example, on
January 16, 2013, Thevenin was entirely prohibited from working by his doctor. But, on
January 18, 2013, even though Thevenin was prohibited from working and had filed BWC
claim No. 12-862342, White Castle attempted to schedule Thevenin to work at the
Salvation Army on January 22, 2013. This prompted Thevenin's first BWC complaint on
January 27, 2013.
        {¶ 55} Approximately a month after Thevenin filed his BWC complaint regarding
White Castle's poor response to his workplace injury, Thevenin's doctor permitted him to
return to work with the restriction that he not walk more than 3 hours (with breaks) in an
8 hour period. White Castle responded by having Thevenin's supervisor join him on a
shift to determine how long it took Thevenin to complete a round with his bad knee-
approximately 35 minutes. White Castle then scheduled Thevenin for shifts shorter than 8



6 It is not entirely clear from the record that Thevenin filed his second complaint on April 29, 2013. That is
the date on all the documents in the complaint, but a fax header shows it was faxed to the BWC in May 2013.
No. 15AP-204                                                                           20


hours in which he would still be expected to complete 5 rounds. While, at 35 minutes
each, these rounds would have taken approximately 3 hours to complete, this new
schedule resulted in a reduction of hours (and hence pay) for Thevenin and, moreover,
pushed the limits of his doctor's written restrictions. Three hours of walking with breaks
in a 5-hour period is simply not the same as 3 hours of walking in an 8-hour period
because the breaks of the former will, of necessity, be either fewer or shorter.
       {¶ 56} When, on March 6, 2013, Thevenin obtained a clarification from his doctor
that 3 hours of walking with breaks in 8 hours entails 30-minute walking intervals with
45-minute rest periods, White Castle again failed to appropriately respond. White Castle
issued Thevenin a schedule which set out an 8-hour shift with five or six 30-minute
rounds. This would, at first blush, appear to comply with Thevenin's restrictions.
However, White Castle issued this schedule after Thevenin's supervisor had joined
Thevenin on a shift and knew that rounds could not be completed in 30 minutes. Though
White Castle's brief suggests that Thevenin should have simply ceased his rounds without
completing them if he was going to take more than 30 minutes to complete any of them,
White Castle's letter to Thevenin suggests otherwise. It speaks in terms of "rounds" not
"partial rounds" or "as much of a round as can be completed in 30 minutes." Moreover, it
explained that "[a]s with all watchmen, properly addressing building issues takes
precedence." (Thevenin Affidavit, at 40.) Reading this language in context and drawing
inferences in Thevenin's favor, it is reasonable to conclude that White Castle knowingly
scheduled Thevenin for more walking than his restrictions allowed and then attempted to
mask that fact by labeling each scheduled round as "30 minutes" despite knowledge
through Thevenin's supervisor that rounds took longer than that. The only language that
suggests a round could be left unfinished is the paragraph which reminds Thevenin:
              Please remember that it is your responsibility to monitor your
              walking periods in order to remain in compliance with your
              restrictions. A log sheet will be provided to assist in tracking
              those times and the areas needed to be covered in the next
              scheduled round.
(Thevenin Affidavit, at 40.) However, White Castle did not provide the log sheet as
promised. Drawing inferences from these facts in favor of the nonmoving party, Thevenin,
this letter could be construed by a jury as nothing more than an attempt to mask the fact
No. 15AP-204                                                                             21


that White Castle was demanding the impossible–that Thevenin complete rounds within
his restricted walking time which could not be completed within that time.
       {¶ 57} Following his first day back at work on April 28, 2013, Thevenin notified
White Castle within minutes of completing his shift that he had been unable to complete
the requisite number of rounds within his restrictions and, accordingly, had violated his
restrictions. This was in accordance with White Castle's letter which stated, "[a]ny issues
that would cause you to exceed the established restrictions must be reported to the
Building Maintenance Department." (Thevenin Affidavit, at 40.) In an e-mail later that
same day and another the following day, Thevenin pointed out that it was impossible to
complete the requisite rounds and comply with the restrictions at the same time. Later on
April 29, 2013, a representative from White Castle telephoned Thevenin and informed
him that he had been suspended for violating restrictions imposed by his doctor. After the
phone call, Thevenin prepared a second BWC complaint. Two days later, on May 1, 2013,
White Castle terminated Thevenin for the stated reason that he had violated his medical
restrictions and been insubordinate. In other words, the evidence shows that Thevenin
was given a choice to either fail to perform at work (for which he might have been fired) or
violate his restrictions (for which he was, in fact, fired). When drawing all inferences in
favor of the nonmoving employee, putting an injured employee who has filed a BWC
claim in a position that either choice he makes is the wrong choice and then firing the
employee for making the wrong choice, raises a genuine question as to whether "a causal
link existed between the protected activity and the adverse action." White at ¶37.
       {¶ 58} Thus, "the burden [now] shifts to [White Castle] to give a legitimate
nondiscriminatory reason for the [firing]." Id. White Castle does not argue that Thevenin
was a poor employee or advance any motivation for firing Thevenin that is unconnected to
his demands to be accommodated and the attitude with which he met White Castle's
repeated failure to abide by the restrictions put in place by his doctors. We note that, in
the last performance evaluation Thevenin received before being fired, the only "below
expectations" scores on the evaluation were that Thevenin was being uncooperative with
his supervisor and the department and that he injured himself on the job (because, the
evaluation alleges, he was not carrying a flashlight). (Thevenin Affidavit, at 33-34.) The
closest White Castle comes to advancing a non-discriminatory motivation for firing
No. 15AP-204                                                                             22


Thevenin is White Castle's evidentiary submissions which show that Thevenin had argued
with his superiors for a number of years on the topic of weekend scheduling. However,
when drawing all inferences in favor of Thevenin, this supports Thevenin's position more
than White Castle's. That is, Thevenin had complained for years about his schedule and
had never been suspended or fired. But soon after he became injured and filed a BWC
claim and a pair of complaints, he was first suspended and then fired. When considering
all the evidence properly in the record and drawing all inferences in favor of Thevenin, the
case presents a genuine question of fact about why White Castle fired Thevenin and
whether it was because of Thevenin's claim or complaints with the BWC.
       {¶ 59} Accordingly, I would extend the majority's analysis beyond the procedural
error and abuse of discretion outlined in Murphy and Carter, elucidating these other,
substantive reasons why granting summary judgment in favor of White Castle was error,
especially as to Thevenin's second assignment of error.